Citation Nr: 0908664	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  08-10 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbosacral spine with pain and 
radiculopathy, currently assigned a 40 percent disability 
evaluation.

2.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
January 1996 and from February 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefits 
sought on appeal.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

A hearing was held on September 15, 2008, in Washington, 
D.C., before Kathleen K. Gallagher, a Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To afford the veteran a VA examination 
and to obtain his vocational rehabilitation folder.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In this case, the veteran was afforded a VA examination in 
August 2006 in connection with his claim for an increased 
evaluation.  However, the veteran's representative 
essentially contended that the examination was inadequate 
because the examiner did not address the veteran's flare-ups 
and incapacitating episodes.  The veteran is currently 
assigned a 40 percent disability evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 
5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) can be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. See 38 C.F.R. § 4.71a.  As 
such, the August 2006 VA examination report does not contain 
all of the findings necessary to evaluate the veteran's spine 
disability under the rating criteria.  Therefore, the Board 
finds that another VA examination is necessary to determine 
the current severity and manifestations of the veteran's 
degenerative arthritis of the lumbosacral spine with pain and 
radiculopathy.

In addition, the veteran's representative has contended that 
the veteran should be assigned a separate disability 
evaluation for his neurological symptoms and scarring.  The 
veteran's service-connected disability does include 
radiculopathy, and the rating criteria provides that 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note (1) (2008).  The veteran also 
underwent back surgery in March 2006 from which a scar may 
have resulted.  Therefore, the VA examination report should 
address such manifestations, and the RO should address 
whether the veteran is entitled to a separate evaluation for 
neurological manifestations of his service-connected spine 
disability and for a scar.

The Board also notes that the veteran has indicated that he 
has applied for vocational rehabilitation benefits.  However, 
the claims file does not contain any records documenting that 
application and determination.  Therefore, the RO should 
associate the veteran's vocational rehabilitation file with 
the claims file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The RO should associate the 
veteran's vocational rehabilitation file 
with the claims file.

2.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected degenerative arthritis of the 
lumbosacral spine with pain and 
radiculopathy.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected spine disability.  

The examiner should report all signs and 
symptoms necessary for rating the 
veteran's disabilities under the rating 
criteria.  In particular, the examiner 
should indicate whether there is any 
form of ankylosis and state the total 
duration of incapacitating episodes over 
the past 12 months.  The examiner should 
also identify all neurological 
manifestations as well as any scars 
resulting from his service-connected 
spine disability.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC should address whether 
the veteran is entitled to a separate 
evaluation for neurological 
manifestations of his service-connected 
spine disability and for a scar 
resulting from his back surgery.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




